Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 6/1/2022 has been received and entered.  Claims 1, 3, 10, 19, 20, 23, 29 have been amended, and claims 2, 4-6, 9, 11-18, 21, 22, 24-26, 28, 31, 33-36, 38-40 and 42-43 have been cancelled.
Claims 1, 3, 7, 8, 10, 19-20, 23, 27, 29-30, 32, 37, 41 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 10/25/2021 was acknowledged.  However, upon review of the system of Group II the elected method of Group I it did not appear to be a burden to examine the groups together, and the restriction requirement between Groups I and II was withdrawn.  Also, for the species election, it was determined that it was not an undue burden to examine the genus and all the recited species used in the method steps, and the election of species was withdrawn.
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, 32, 37, 41 are pending.  Claims 32, 37 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, drawn to a method of deconvoluting raw electropherogram data and a system to implement the method are currently under examination.

Priority
	This application filed 1/4/2019 is a 371 national stage filing of PCT/US2017/065447 filed 12/8/2017, which claims benefit to US provisional application 62/432512 filed 12/9/2016.
Applicants provide no comment regarding the summary of priority.

Information Disclosure Statement
It was noted that listing of references in the specification is not a proper information disclosure statement, noting for example [0062]. 
No comment nor IDS has been provided in Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amending claim 7 to be dependent on a pending claim 1 (instead of cancelled claim 5) has addressed the basis of the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Invitation to Participate in DSMER Pilot Program
Applicant elected to participate in the DSMER pilot program and filed a completed request form PTO/SB/456 with a timely response to this Office action. 

Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, have been amended and still are generally directed to a method of deconvoluting raw electropherogram data and a system to gather and implement the analysis method.  More specifically, the claims have been amended to analyze spectral emission of  a electropherogram generated with a plurality of  dyes for the determination of wavelengths and intensities unique to each dye, and using the analysis for the deconvolution using independent criteria of the peaks produced.  The method requires receiving raw electropherogram data which comprises information about the signal intensity and wavelength over time (an in the system is gathered using CE), identifying a first color peak representing a first dye and determining a spectrum, and using the spectrum of the first dye to deconvolute the raw data for into the dyes contribution to produce an electropherogram.  Dependent claims provide for the number of dyes represented in the data, there potential overlap in spectrums (claim 12-14) the nature of the separation/peaks represented in the raw data (claim 16), and possible applications of genetic alterations that may be represented by the data (claims 7, 8, 10).  The system uses a capillary tube and optical elements to gather the data which is subsequently analyzed by the method described above.
 For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process as a method for processing raw electropherogram data and a system on which the method is stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing raw electropherogram data, where the intensity and spectrum is used for each of the potential dyes detected to identify and resolve any overlap of the dyes that may be present in the raw data.  At a high level the judicial exception might be viewed as a set of instructions for analysis of raw electropherogram data, however as amended encompass concepts that can not be performed in the human mind.  Further, with respect to the method as practiced on the system (claim 29), the dyes are separated using CE and the data is gathered using optical sensors, and subsequently processed and analyzed as raw electropherogram data.   Given the requirements of the claim and evidence of record, the claims are not directed to a judicial exception and are found patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Burgi et al (US2007/0158193) and Miller et al (US2002/0138205) is withdrawn.
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 as amended provides a method and system where  specifically the method requires producing an electropherogram from raw electropherogram data comprising a sequence of one or more peaks, each peak comprising signal intensity values as a function of wavelength and time or position and each peak corresponding to one or more unique macromolecules, each macromolecule tagged with one of a plurality of different des, wherein each peak has a spectral contribution from one or more of the dyes, the method comprising: receiving the raw electropherogram data; for a first dye from plurality of different dyes, selecting from the raw electropherogram data one or more color peaks that contain signal intensity versus wavelength data for the first dye and substantially no signal intensity for any other dyes of the plurality of different dyes; determining, from the one or more color peaks identified, a color spectrum of the first dye, wherein the color spectrum of the first dye comprises signal intensity values as a function of wavelength for only the first dye; and using the color spectrum of the first dye, together with color spectra of the other dyes to deconvolve the raw electropherogram data to separate the contributors of each of the dyes to the raw electropherogram data and produce the electropherogram.  While the art generally provides to use the spectra of a given dye for the analysis of a electropherogram, the art fails to provide the limitations for the analysis and use of each property of the dye in the context of electropherogram peak data as instantly claimed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 are allowable. Claims 32, 37 and 41, previously withdrawn from consideration as a result of a restriction requirement, have not been amended in prosecution nor provide all the limitations of an allowable claims. 

The application has been amended as follows: 
Cancel claims 32, 37 and 41 directed to the non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Claims 1, 3, 7, 8, 10, 19-20, 23, 27, 29-30 are allowed.

	The art of record demonstrates that sequencing and evaluating issues of overlapping spectra and resolving electropherogram data were known problems as evidenced by the closest art of record of Burgi who discloses a method of producing an electropherogram from raw electropherogram data comprising methods that evaluate a sequence of one or more peaks, where each peak comprising signal intensity values as a function of wavelength and time or position  and each peak corresponding to one or more unique macromolecules, each macromolecule tagged with one of a plurality of different dyes, wherein each peak has a spectral contribution from one or more of the dyes.  Miller discloses analysis of DNA electrophoresis involving the detection of peaks and spectral data wherein intensity is shown as a function of wavelength and time, and also discloses deconvolution of the data to separate the contributions of each of the dyes to the data.  However, the art fails to provide the limitations for the analysis and use of each property of the dye in the context of electropherogram peak data as instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631